TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00207-CV


J. Stephen Spencer, Appellant

v.

Jonathan M. Gilbert, Appellee




FROM THE COUNTY COURT OF BLANCO COUNTY
NO. 402, HONORABLE BILL GUTHRIE, JUDGE PRESIDING


O R D E R
PER CURIAM

		J. Stephen Spencer's Unopposed Motion to Vacate and Dismiss as Moot is opposed
by Jonathan M. Gilbert, who favors dismissal of the appeal but opposes the request that this Court
vacate the trial court's judgment.  We deny the motion.
		Spencer's brief is overdue.  It was originally due October 8, 2009.  The deadline has
been extended twice, most recently to January 11, 2010.  No brief has been filed.  Appellant's brief
is due April 12, 2010.  No further extensions of time will be granted.  Failure to file a brief timely
may result in dismissal of this appeal.
		Ordered March 12, 2010.

Before Chief Justice Jones, Justices Waldrop and Henson